Citation Nr: 0403078	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  98-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a disorder manifested 
by cryoglobulinemia with renal insufficiency (nephritis).


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This appeal originally came to the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in June 1998.

The case was remanded by the Board in October 1999 for a 
hearing, which was conducted before the undersigned Board 
member at the RO in January 2000.

In March 2003, the United States Court of Appeals for 
Veterans Claims (Court) vacated a May 2002 Board decision and 
remanded the case to the Board for VCAA compliance [See the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
 § 5100 et seq.) (West 2002)] and for 38 U.S.C.A. § 7104 
compliance concerning VCAA compliance findings and 
conclusions.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on hisr part.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran has not 
been provided a VCAA letter concerning his claim for service 
connection.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim of service 
connection.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim pursuant to 
38 U.S.C.A. § 5103(a) (West 2002).  It 
should also advise him what portion of 
that information and evidence, if any, is 
to be provided by the veteran and which 
portion, if any, VA will attempt  to 
obtain on his behalf.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The veteran is informed that if he 
has or can obtain relevant evidence, he 
is under an obligation to submit that 
evidence. 

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


